DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 08/08/2022 has been entered. Claims 2 and 3 have been cancelled. Claim 5 and 6 are newly added. Claims 1- and 4-6 are pending in the application.

Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a first storage section for storing a first image including a white portion where illumination light from the lower illumination unit is transmitted through the workpiece and displayed as white and a black portion where the illumination light is blocked by the workpiece and displayed as black when an image of a kerf defined by the dividing unit in the workpiece held on the holding surface is captured by the image capturing unit with the lower illumination unit being energized; a white pixel detecting section for detecting whether or not there are pixels in the white portion of the first image in directions perpendicular to directions along which a street extends; and a deciding section for deciding that the kerf is defective if the white pixel detecting section does not detect white pixels and the kerf is formed normally if the white pixel detecting section detects white pixels, a first measuring section for counting pixels in the white portion of the first image in the direction perpendicular to the directions in which the street extends and measuring the width of the white portion; and a first deciding section for deciding that the kerf is defective if a first measured width measured by the first measuring section is smaller than a preset      first width, that the kerf is defective if the first measured width exceeds a preset second width, and that the kerf is formed normally if the first measured width is in the range from the preset first width to the reset second width; an upper illuminating the workpiece held on the chuck table from above the workpiece; a second storage section  for storing a second image including a black portion that represents the kerf displayed black when an image of the kerf is captured by the image capturing unit from above the workpiece while the upper illumination  unit is being energized and the lower illumination unit is being energized and the lower illumination unit is being de-energized; a second measuring session for counting pixels in the black portion of the second image in the in the directions perpendicular to the directions along which the street extends and measuring the width of the kerf in the upper surface of the workpiece; and a second deciding section for deciding whether the kerf is formed vertically from the upper surface of the workpiece to the lower surface thereof or is formed obliquely on the basis of the measured result from the first measuring section and the measured result from the second measuring section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892